DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3501165 A1).
Regarding claim 1, Revels discloses a storage device for attaching to a bicycle (Fig. 1), comprising, a storage compartment (26) having a front face (facing away from the handlebars) and a rear face (noting the face leader line 28 points to in Fig. 1), and at least one mounting device (44/66/74) extending from the rear face of the storage compartment and configured so as to enable the storage device to be attached to a front portion of the bicycle (Fig. 1).
Revels does not specifically disclose the front face comprises an identifier for identifying a rider of the bicycle.
Pfeiffer demonstrates the ability to include an identification device (5) on an outward facing surface of a storage compartment of mounted on a cycle (Fig. 1).

Regarding claim 2, modified Revels discloses the at least one mounting device is configured so as to enable the storage device to be attached to one or more of, one or more handlebars of the bicycle (Fig. 1).
Regarding claim 3, modified Revels discloses the at least one mounting device comprises first and second mounting devices (noting instances of 44) spaced apart by a distance, but does not specifically disclose the distance is from about 2 inches to about 10 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and space the first and second mounting devices (44) spaced apart by about 2 to about 10 inches because such a change would require a mere finding of a workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, modified Revels discloses the at least one mounting device (noting 44) comprises first and second mounting devices spaced equally from an axis dividing the storage device into left and right halves (Fig. 1).
Regarding claim 7, modified Revels discloses the at least one mounting device comprises one or more straps (44).

Regarding claim 18, modified Revels discloses the identifier is on an identification plate forming part of the front face of the storage compartment (noting the teaching of Pfeiffer would place the identification plate on the outermost facing side of the device of Revels, thereby it would be placed on the front face of the storage compartment).
Regarding claim 20, Revels discloses a storage device for attaching to a bicycle, comprising a storage compartment; and at least one mounting device configured so as to enable the storage device to be attached to a front portion of the bicycle.
Revels does not specifically disclose an identification plate having a front face and a rear face, wherein the front face comprises an identifier for identifying a rider of the bicycle, storage compartment attached to the rear face of the identification plate.
Pfeiffer demonstrates the ability to include an identification device (5) on an outward facing surface of a storage compartment of mounted on a cycle (Fig. 1) and a storage compartment attached to a back face of a license plate (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Revels and include an identifier on the outward facing surface of the container because such a change would allow the device of convey information to observers of the cycle.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3332208 A1) as applied to claim 1 above, and further in view of Morgan (US D515,015 S).
Regarding claim 5, modified Revels does not specifically disclose at least one mounting device comprises first, second, third, and fourth mounting devices positioned relative to one another so as enable the storage device to be attached to dual stanchions of a front fork of the bicycle by attaching the first, second, third, and fourth mounting devices to the dual stanchions.
Morgan demonstrates the ability to have a bag mounted to the stations of a fork of a cycle including first, second, third, and fourth mounting devices (Fig. 2) positioned relative to one another so as enable the storage device to be attached to dual stanchions of a front fork of the bicycle by attaching the first, second, third, and fourth mounting devices to the dual stanchions (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Revels and configure the mounting device such that it includes four mounting devices attachable to dual stanchions because such a change would allow for the device to be attached to a cycle having a different configuration and/or to lower the height at which the device is held thereby lowering the overall center of gravity of the cargo device.
Regarding claim 6, modified Revels does not specifically disclose the first and second mounting devices are spaced apart by a distance of from about 6 inches to about 8 inches, and the first and third mounting devices are spaced apart by a distance of from about 3 inches to about 6 inches.
.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3332208 A1) as applied to claim 1 above, and further in view of Reitz et al. (US 5,829,656 A)(Reitz).
Regarding claims 8-9 Revels does not specifically disclose the storage compartment comprises one or more securing members for securing one or more items to an exterior of the storage compartment, the one or more securing members comprise one or more straps.
Reitz discloses a cycle mounted device including straps (24) to attach items to an outer portion of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and include one or more straps for attaching items to the outside of the device because such a change would allow the device to have additional carrying capacity as well as allow carried items to be separated, or to carry items outside of the device that a user may not want to be carried inside of the device.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3332208 A1) as applied to claim 1 above, and further in view of Mijnen (DE 10242032 A1).
Regarding claims 10, modified Revels teaches the ability to have a steer tube bracket (74), but does not specifically disclose a steer tube mounting bracket comprising an aperture formed therein and configured to enable the storage device to be attached to the bicycle by inserting a steer tube of the bicycle through the aperture.
Mijnen demonstrates a bicycle carried container including an attachment device having a steer tube mounting bracket (80/90) comprising an aperture (84/94) formed therein and configured to enable the storage device to be attached to the bicycle by inserting a steer tube of the bicycle through the aperture (Figs. 9 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and use the teaching of Mijnen and include an aperture in the steer tube bracket such that it surrounds the steer tube because such a change would allow the device to have an additional securement to the bicycle by the steer tube bracket thereby helping to ensure that the device does not accidently become disconnected from the cycle.
Regarding claim 11, modified Revels does not specifically disclose the aperture has a diameter of about from about 1.125 inches to about 1.5 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels make the diameter of the aperture from 1.125 to 1.5 inches because such a change would require a mere finding .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3332208 A1) as applied to claim 1 above, and further in view of Katz (US 5,375,748 A).
Regarding claims 12-13, modified Revels does not specifically disclose the storage compartment comprises first and second portions rotatably movable relative to one another from a closed position, in which access to an interior of the storage compartment is prevented, to an open position, in which access to the interior of the storage compartment is allowed, the storage compartment comprises one or more walls defining an interior of the storage compartment, and a cover movable relative to the one or more walls for enabling and preventing access to the interior of the storage compartment.
Katz teaches the ability to have a similar cycle mounted container having first and second portions (noting 77 and 75) rotatably movable relative to one another (via hinge 79) from a closed position, in which access to an interior of the storage compartment is prevented, to an open position, in which access to the interior of the storage compartment is allowed, the storage compartment comprises one or more walls defining an interior of the storage compartment (noting the walls of 77), and a cover (75) movable relative to the one or more walls for enabling and preventing access to the interior of the storage compartment.
.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revels (US 5,913,466 A) in view of Pfeiffer (DE 3332208 A1) as applied to claim 1 above, and further in view of Kleppin (US 9,022,266 B1).
Regarding claims 14-16, modified Revels does not specifically disclose a removable insert stored within the storage compartment, or the insert comprises one or more recessed portions for storing one or more items therein or the one or more recessed portions are configured to at least partially receive therein one or more of a mobile device; one or more keys; and a tool for maintenance or repair of the bicycle.
Kleppin teaches the ability to have a cycle mounted storage device including a removable insert (10) stored within the storage compartment, the insert comprises one or more recessed portions (52) for storing one or more items therein or the one or more recessed portions are configured to at least partially receive therein one or more of a mobile device; one or more keys; and a tool (to the degree that properly sized and shaped keys, tools, or mobile devices can fit within the recessed portions).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Revels and include an removable insert similar to that of Kleppin because such a change would allow for additional .

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US D515,015 S).
Regarding claim 19, Morgan shows a storage device for attaching to a bicycle (to the degree that it is structurally capable of attaching to a properly configured bicycle), comprising, a storage compartment (Fig. 1), and first and second mounting devices (Fig. 2, noting the straps) extending from the storage compartment and spaced apart by a distance so as to enable the storage device to be attached to one or more stanchions of a front fork of the bicycle (Fig. 7).
Morgan does not specifically disclose the mounting devices are spaced from about 5 to 8 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to space the devices a distance of from about 5 inches to about 8 inches because such a change would require a mere finding of a workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.T.T./           Examiner, Art Unit 3734               

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734